Title: To George Washington from Brigadier General William Woodford, 4 December 1777
From: Woodford, William
To: Washington, George

 

Dear Genl
Camp [Whitemarsh, Pa.] 4th Decemr 1777.

I did not recieve your Excellency’s Letter till my return from Head quarters last Evening, or I should have comply’d with your requisition sooner.
I have before given my reasons for being against exposeing this army to a Winters Campaign in their present condition. I would add to them the present Temper of the Soldiery, who I am convinced are very generly against it.
The practicability of an Attack upon Philadelphia I have look’d upon to be entirely out of the question since your Excellency’s return from viewing the Enemys Works.
As to the Aid of the Militia, I cannot be brought to think they will be any in such an attempt. I am inclined to think whilst this Boddy were assembling, we should loose more Continental officers & soldiers by waiting for them in the Field, then double the value of them that would arrive. experience shew us that few Militia can be brought to stand in the line of Battle, & it would be decieving ourselves to expect them upon this occation to March up to the Attack of the Enemys Works.
If such an Attack is to be made, I would advise it to be put in execution Immediately with the Force we have in the Field, because I think we are stronger then we shall be any time this winter. it is posible our numbers may encrease, but our real strength will diminish.
Without some new light could be thrown upon this Matter, or other reasons urged then I heard at the late Council, I am clearly against either makeing a Winters Campaign, or attacking the Enemys Works. I have the Honour to be Your Excellencys Most Obedt humble servt

Wm Woodford

